Citation Nr: 0029396	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  95-09 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San 
Francisco, California


THE ISSUES

1.  Entitlement to reimbursement or payment of the cost of 
unauthorized medical services.

2.  Entitlement to ongoing non-VA (fee basis) outpatient 
treatment.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.  Service in Vietnam is indicated by the 
evidence of record, as is the award of the Combat Infantryman 
Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from actions of the Department of Veterans Affairs 
Medical Center (VAMC) in San Francisco, California, which 
denied the veteran's claims of entitlement to reimbursement 
of unauthorized medical expenses incurred on various 
occasions between April 1996 and October 1997. 

In August 1999, the Board remanded this case so the veteran 
could be scheduled for a personal hearing before a traveling 
Veterans Law Judge.  Thereafter, in October 1999, the veteran 
presented testimony at a personal hearing before the 
undersigned Veterans Law Judge at the VA Regional Office (RO) 
in Oakland, California.  Unfortunately, the audiotape of the 
hearing was lost and, therefore, a hearing transcript could 
not be made.  In June 2000, the veteran was provided with 
another personal hearing before the undersigned at the RO.  A 
transcript of this hearing was made and has been associated 
with the claims folder. 

The issue of entitlement to ongoing non-VA (fee basis) 
treatment will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  In an August 1995 rating decision, the RO determined that 
the veteran was permanently and totally disabled due to his 
post-traumatic stress disorder (PTSD).


2.  The veteran incurred private medical expenses at various 
times between April 17, 1996 and October 28, 1997 in amounts 
of $282.00, $287.00, $150.00, $1,830.00, $638.00, $1,988.00, 
$424.00, 63.00, $1,130.00, $220.00, $260.00, $6786.21, 
$1,500.00, $1,360.00, $483.00 and $350.00.

3.  The evidence of record demonstrates that the VAMC in San 
Francisco was geographically accessible to the veteran and 
that a VA facility was capable of furnishing the care and 
services required between April 17, 1996 and May 3, 1996; 
June 11, 1996 and June 14, 1996; and from July 10, 1996 to 
December 6, 1996.

4.  The record demonstrates that a VA facility was not 
geographically accessible to the veteran on June 10, 1996 for 
treatment received at a private facility on that date at an 
expense $63.00.

5.  The veteran did not file a claim for payment or 
reimbursement of the costs of the private medical care 
provided on May 14, 1996 and from October 2, 1997 to October 
28, 1997 prior to the receipt of that treatment.

6.  The record shows that the private medical care provided 
to the veteran between April 17, 1996 and May 3, 1996; June 
11, 1996, and June 14, 1996; July 10, 1996 to December 6, 
1996; October 2, 1997 and October 28, 1997 was not for a 
medical emergency and that a VA facility was feasibly 
available to the veteran on those dates.

7.  The record demonstrates that the medical care provided to 
the veteran on May 14, 1996, at an expense of $424.00, was 
for a medical emergency and that a VA facility was not 
feasibly available to him on that date.



CONCLUSIONS OF LAW

1.  The criteria for authorization for payment of the private 
medical expenses incurred between April 17, 1996 and May 3, 
1996; June 11, 1996 and June 14, 1996; and from July 10, 1996 
to December 6, 1996 have not been met.  38 U.S.C.A. § 1703 
(West 1991); 38 C.F.R. § 17.54 (1999).

2.  The criteria for authorization for payment of the private 
medical expenses incurred on June 10, 1996 in the amount of 
$63.00 are met.  38 U.S.C.A. § 1703; 38 C.F.R. § 17.54.

3.  The criteria for payment or reimbursement of unauthorized 
medical expenses incurred between April 17, 1996 and May 3, 
1996; June 11, 1996 and June 14, 1996; July 10, 1996 to 
December 6, 1996; October 2, 1997 and October 28, 1997 have 
not been met.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. 
§ 17.120 (1999).

4.  The criteria for payment or reimbursement of unauthorized 
medical expenses incurred on May 14, 1996 in the amount of 
$424.00 are met.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to reimbursement or 
payment of the cost of unauthorized medical services incurred 
on various dates throughout 1996 and 1997.  He essentially 
contends a VA facility cannot be considered to have been 
reasonably available to him on any of these occasions because 
going to a VA facility would have severely aggravated his 
service-connected PTSD and heart condition.  He asserts that 
this is because he has been repeatedly traumatized by the Ft. 
Miley VA Medical Center (MC) in San Francisco, particularly 
during a VA psychiatric examination conducted in 1993.

Preliminary matters

As an initial matter, the Board finds that VA has fulfilled 
the statutory requirement to assist the veteran in the 
development of his claim.  In particular, the veteran has 
been given ample opportunity to present evidence and argument 
in support if his claim, including providing testimony at a 
hearing before the undersigned.  The Board is aware of no 
additional evidence which would be relevant to an informed 
decision in this case.  Accordingly, the Board will move on 
to a decision.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  See 38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In the interest of clarity, the Board will first discuss the 
factual background of this case and then analyze the 
veteran's claims and render a decision.

Factual Background

In February 1999, service connection was granted for PTSD and 
a 30 percent disability rating was assigned.  

The record reflects that throughout 1992 and 1993, the 
veteran submitted numerous statements in which he expressed 
dissatisfaction with the health care provided by VA.  He 
essentially argued that VA was unable to provide him with the 
quality of care he needed for treatment of his PTSD and other 
disabilities.  The veteran also cited various difficulties he 
had experienced with VA over the previous several years.

In November 1993, the veteran was provided with a VA 
psychiatric examination at the Fort Miley VA Medical Center 
(VAMC) in San Francisco, California in order to evaluate his 
service-connected PTSD.  In the report of physical 
examination, the VA psychiatrist noted that the VAMC had been 
informed that the veteran might become violent when he 
arrives for the examination.  Per customary procedure 
(according to the VA psychiatrist), security officers were 
summoned and stood outside of the examination room while the 
veteran was evaluated.  The veteran reportedly felt very 
affronted, angry, and insulted that he should be thought of 
as someone who could get violent.  The psychiatrist noted 
that the veteran denied ever having made any threats toward 
anyone associated with his examination, including the 
psychiatrist.  

During his November 1993 examination, the veteran also 
expressed dissatisfaction at the report of a VA social survey 
conducted in May 1993.  The VA social worker had found that 
the veteran's paranoia of VA had kept him from providing 
essential information both during the interview and during 
the fee basis decision process.  The VA social worker 
concluded that the veteran's pathology prevented him from 
cooperating with VA's evaluation system, and that it would 
seem "humane" to give him the benefit of the doubt 
regarding his fee basis claim on a temporary basis.

Following his November 1993 examination, the veteran 
submitted several statements in which he expressed strong 
dissatisfaction with how he was treated by the staff at the 
VAMC.  He asserted that he had never made any threats that he 
would harm anybody associated with VA and felt insulted that 
he would be accused of such.  He further asserted that he was 
traumatized by the experience and did not wish to return to 
VA for further examination or treatment.

In an August 1995 rating decision, the RO assigned a 100 
percent disability evaluation for the veteran's PTSD.  By 
that decision, the RO also granted service connection for a 
myocardial infarction and coronary artery disease, secondary 
to his service-connected PTSD, and assigned a 60 percent 
disability rating.  The RO also granted entitlement to 
special monthly compensation, with payments at the housebound 
rate, based upon his PTSD and coronary artery disease.  He 
was also granted entitlement to Dependents' Educational 
Assistance on the basis that he was permanently and totally 
disabled due to his PTSD.

Thereafter, the veteran submitted several claims of 
entitlement to reimbursement for private medical expenses 
incurred on various occasions between April 1996 and October 
1997, the specifics of which will be discussed below.  The 
Board notes that in correspondence submitted throughout 1996 
and 1997, the veteran listed his mailing address as a Post 
Office Box in Sonoma, California.  On health insurance claims 
forms completed throughout this same period, the veteran 
listed his place of residence as San Rafael, California, 
which is located in reasonably close proximity (within 20 
miles) of the City of San Francisco.

In the interest of clarity, the Board will separately discuss 
the factual background underlying the various periods of 
treatment for which the veteran is seeking reimbursement.

Reimbursement for expenses in the amounts of $282.00, 
$287.00, $150.00, $1,833.92, $638.00, and $1988.00 for 
treatment received for a bladder tumor between April 17, 1996 
and May 3, 1996.

On April 17, 1996, the veteran was evaluated by Dr. L.B. of 
the Urological Associates Medical Group, Inc. for a past 
history of hematuria.  On April 19, 1996, Dr. L.B. performed 
a cystoscopy and discovered the presence of a tumor on the 
veteran's bladder.  In a letter dated April 19, 1996, Dr. 
L.B. indicated that the veteran should have a resection of 
the bladder tumor "at his earliest possible convenience".

On April 23, 1996, a fax from the veteran was received at the 
VAMC in San Francisco requesting authorization to undergo 
surgery for the removal of a malignant tumor, which was to be 
performed by Dr. L.B., who had scheduled the veteran for 
surgery at the Mt Zion Medical Center.  On April 25, 1996, a 
VA physician reviewed this request and determined that it 
should be denied because the needed services could be 
provided at the VAMC in San Francisco.

The record reveals that the veteran was admitted to the Mt. 
Zion Medical Center on April 25, 1996 and that  he underwent 
a resection of his bladder tumor the following day.  
Following that surgery, the veteran submitted claims for 
reimbursement of medical expenses in the amount of $282.00, 
$287.00, $150.00, $1,833.92, $638.00, and $1988.00.  On his 
claims, the addresses of the facilities and physicians from 
which the veteran received treatment during this period were 
all located in San Francisco.  The record indicates that each 
of these expenses was incurred between April 17, 1996 and May 
3, 1996, and that they were all related to treatment he 
received for the tumor in his bladder.

In a letter issued in June 1996, the Chief of the VA Medical 
Administrative Service (MAS) at The Fort Miley VAMC notified 
the veteran that his claim for reimbursement of medical 
expenses incurred as a result of treatment for his bladder 
tumor was denied.  The veteran was informed that a physician 
had reviewed the medical evidence of record and had 
determined that the treatment he received was not emergent in 
nature and that he could have safely utilized available VA 
facilities in San Francisco.  It was further determined that 
the veteran's contention that he had been traumatized during 
a visit to the Fort Miley VAMC in San Francisco in 1993 was 
not sufficient cause to preclude him from using the available 
VA facility.  

In July 1996, the veteran submitted a Notice of Disagreement 
(NOD) with the June 1996 decision.  The veteran contended 
that he had requested authorization for this treatment on 
April 17, 1996, prior to his undergoing surgery.  He stated 
that he had faxed similar requests on April 18th, 23rd and 24th 
, 1996.  He asserted that he did not receive a response 
denying his request until May 1, 1996, which was five days 
after he had undergone surgery.  He further asserted that the 
physician who denied this request must not have reviewed the 
records of how he was traumatized at the Fort Miley VAMC 
during his November 1993 examination.

In December 1996, the VA MAS issued a Statement of the Case 
in which it continued to deny reimbursement for medical 
expenses incurred between April 17, 1996, and May 3, 1996.  
The MAS again noted that an authorizing physician had 
reviewed the medical evidence of record and had determined 
that the treatment he received was not emergent in nature and 
that he could have safely utilized available VA facilities.  
Thereafter, the veteran submitted a timely Substantive Appeal 
with respect to this decision in which he reiterated his 
contention that forcing him to go to a VA facility would only 
aggravate his psychological condition.

Reimbursement for expenses in the amount of $424.00 for 
treatment received from Kaiser Permanente on May 14, 1996.

On May 14, 1996, the veteran was admitted to the emergency 
room of Kaiser Permanente in San Rafael, California with 
complaints of hematuria.  In an emergency room record, a 
physician noted that the veteran had recently undergone a 
resection of a tumor in his bladder.  The physician noted a 
diagnosis of hematuria, status post resection of the bladder.  
The veteran was released later that day, at which time his 
condition was noted to be stable.

In July 1996, the veteran submitted a claim for reimbursement 
of the expenses for this treatment in the amount of $424.00.  
In a letter dated in December 1996, the MAS denied this 
claim.  The MAS indicated that the VA physician who had 
reviewed the claim had determined that the veteran's medical 
condition did not make it impossible for him to seek 
treatment from a VA facility, which was available and could 
have more economically provided for his care.  

In February 1997, the veteran submitted a Notice of 
Disagreement in which he asserted that he had called an 
advisory nurse at the VAMC in San Francisco and had informed 
him of his post-surgical bleeding.  He asserted that his 
private urologist, Dr. L.B., was concerned that he was 
experiencing bleeding and told him that he should "get to 
the nearest Emergency room immediately."  [underlines in the 
original].  

In an August 1997 SOC, the MAS continued to deny the 
veteran's claim.  The MAS noted that regulations were very 
specific and required that VA facilities either be 
unavailable or unable to provide the necessary treatment 
before payment could be granted.  With respect to Dr. B.'s 
instructions to go to the nearest emergency room, MAS 
acknowledged that this was sound medical advice given to all 
patients in urgent care situations.  However, it was the 
authorizing physician's opinion that the veteran could have 
safely utilized VA facilities to receive such care.  The MAS 
determined that the veteran's contention that he was 
traumatized at the VAMC in December 1993 did not show that he 
was unable to receive the necessary care from a VA facility 
in the area.

Reimbursement for expenses in the amounts of $63.00, 
$1,130.00, $220.00, $260.00, $6,786.21, and $1,500.00 for 
treatment received for a stroke between June 10, 1996 and 
June 14, 1996.

The record reflects that on June 10, 1996, the veteran was 
treated by Dr. D. of the Marin Ophthalmic Consultants in San 
Rafael after experiencing a sudden loss of vision in his 
right eye and pain in his left eye.  In a November 1996 
letter to the RO, Dr. D. explained that he saw the veteran 
"as an emergency" after he complained of a sudden loss of 
vision in his right eye.  Examination revealed no 
abnormalities in either eye.  On June 13, 1996, the veteran 
submitted billing for this treatment to VA in the amount of 
$63.00.

The following day, the veteran went to see Dr. F., a private 
cardiologist.  According to a statement submitted by the 
veteran in March 1997, he consulted Dr. F. on the advice of 
his regular physician, who suspected that the veteran had 
suffered a stroke the day before.  Dr. F. apparently 
concurred with the assessment of a stroke, and recommended 
that the veteran consult Dr. C., a private neurologist at St. 
Mary's Medical Center.  On July 15, 1996, the veteran 
subsequently submitted billing statements from these 
physicians in the amounts of $1,130.00, $220.00, and $260.00 
for the treatment received on June 11, 1996 and June 12, 
1996.  These statements show that both of these physicians' 
offices were located in San Francisco at that time.

On June 12, 1996, the VAMC in San Francisco received 
notification from a physician at St. Mary's Medical Center, 
which was also located in San Francisco, that the veteran had 
been admitted to their facility for treatment.  The physician 
at St. Mary's stated that this was not an emergency 
admission, but rather, that the veteran was being referred 
for treatment by his physician.  

A Discharge Summary dated June 12, 1996 indicates that the 
veteran was admitted with a diagnosis of a stroke.  The 
veteran was reportedly monitored for a twelve-hour period to 
be sure there was no evidence of arrhythmia, but none was 
found.  The physician found no evidence of a stroke in 
evolution and noted that his neurologic deficit consisted of 
a dense right superior quadrantanopia and a mild right facial 
weakness.  The physician indicated that it was explained to 
the veteran that with the significant improvement that was 
showing in his headaches and the total clinical setting 
following admission, a vertebral artery dissection seemed 
unnecessary.  The physician noted that the patient was a 
veteran, but that he refused to go to VA because of his PTSD.  
The veteran reportedly stated that he was sure the care he 
received at St. Mary's, as well as elective care he received 
at the Mt. Zion hospital for a bladder tumor, would be paid 
for by VA.  The physician noted that he had phoned VA to 
check on this, and was told that this was not true.  The 
physician indicated that he advised the veteran that the 
department of neurology at the VAMC was excellent, and that 
it would be a good place for him to get his care.  The 
veteran subsequently submitted billing in the amount of 
$6,786.21 for treatment received from this facility on June 
12, 1996.

On June 12, 1996, the reviewing VA physician denied payment 
for medical expenses incurred at St. Mary's Hospital that 
same day on the basis that the needed service were available 
at the VAMC and because the veteran was transferable.  

The record reveals that on June 14, 1996, the veteran 
returned to St. Mary's Medical Center.  In a fax submitted to 
VA on June 14, 1996, the veteran indicated that he was on his 
way to St. Mary's for "another emergency MRI" and that he 
was now required to leave a deposit of $1500.00 with the 
hospital before they would proceed.  The veteran asserted 
that he had no choice but to continue receiving treatment 
from private facilities because he felt that he would suffer 
another heart attack or stroke if he was forced to return to 
the VAMC in San Francisco.  Thereafter, the veteran submitted 
billing in the amount of $1,500.00 for treatment received 
from this facility on June 14, 1996.

In a series of letters, the MAS notified the veteran that an 
authorizing physician had reviewed the reports provided 
regarding treatment received between June 10, 1996 and June 
14, 1996.  With respect to the treatment received from Drs. 
D., F., and C., the authorizing physician determined that his 
medical condition did not make it impossible for him to 
receive treatment from a VA facility, which was accessible to 
him and could have more economically provided for his care.  
With respect to the treatment received from St. Mary's, the 
authorizing physician determined that the treatment received 
was not for an emergency and that the veteran had refused to 
transfer to VA facilities, which were available accessible to 
him and could have more economically provided for his care.  
Thereafter, the veteran perfected timely appeals regarding 
each of these denials. 

Reimbursement for medical expenses incurred in the amounts of 
$1,360.00 and $483.00 for treatment received between June 26, 
1996 and December 6, 1996.

In December 1995, the Fee Basis Unit at the MAS received a 
request from the veteran's claims worker, inquiring as to the 
status of the veteran's request for authorization of medical 
treatment from Dr. M., a private physician.  The director of 
the Fee Basis Unit subsequently informed the claims worker 
that such no request had been received.  Thereafter, in 
January 1996, the Fee Basis Unit received a request for 
medical evaluation with Dr. M.  This request was submitted to 
the authorizing physician for review, who approved a one-time 
medical examination with Dr. M., to include labwork and 
necessary diagnostic tests.  

In a March 1996 letter, Dr. M. informed the Fee Basis Unit 
that she had been evaluating the veteran at two-week 
intervals in order to treat his ischemic cardiomyopathy.  She 
stated that due to his extensive past cardiac history and two 
recent syncopal episodes, she was referring him to a 
cardiology specialist.  

The record reflects that in September 1996, the veteran 
submitted a statement indicating that he was having 
difficulty getting a response concerning his requests for 
treatment from Dr. M.  The Fee Basis Unit subsequently 
submitted this statement to the authorizing physician at the 
VAMC.

In a letter dated in September 1996, Dr. M. indicated that 
she was helping the veteran manage his coronary artery 
disease, hyperlipidemia, and PTSD.  She noted the veteran's 
history of a myocardial infarction and PTSD, which had been 
aggravated by medical interactions at a VA hospital.  She 
indicated that due to the complicated nature of his multi-
factorial illnesses, and in order to monitor the Coumadin 
therapy he was receiving for his bladder cancer, she had in 
recent months been seeing him weekly.  Dr. M. concluded that 
the nature of the veteran's PTSD prevented him from seeking 
help at the VA hospital and had been exacerbated by his 
recent diagnoses of bladder cancer and CVA with residual 
visual impairment.

In September 1996, the claim for authorization was submitted 
to the authorizing physician for review.  The veteran 
subsequently submitted billing to VA for treatment he 
received from Dr. M. between June 26, 1996 and December 6, 
1996 in the total amount of $1,360.00.  The veteran also 
submitted billing to VA for treatment received from the Bio-
Clinical Reference Lab between July 10, 1996 and October 18, 
1996 in the amount of $483.00.

In a January 1997 letter, the MAS informed the veteran that 
his claims of entitlement to reimbursement in the amounts of 
$1,360.00 and $483.00 had been denied.  The MAS advised the 
veteran that the reviewing physician had determined that the 
veteran's condition did not prevent him from receiving 
treatment at the VAMC in San Francisco.  The veteran 
subsequently perfected timely appeals regarding these 
denials.

Reimbursement for medical expenses incurred in the amount of 
$350.00 between October 2, 1997 and October 28, 1997.

In January 1998, D.G. submitted a letter indicating that she 
had treated the veteran for PTSD in October 1998.  She 
indicated that he had been her client in the past and that he 
needed immediate attention to deal with a pressing issue.  
She explained that he had been summoned to appear before an 
Administrative Law Judge for the Social Security 
Administration, and that this had "precipitated a crisis".  
D.G. reported that the veteran was quite upset and was also 
worried about various stresses related to health problems.  
The veteran reportedly refused healthcare or counseling from 
VA because "they just make it worse". 

In a February 1998 letter, the MAS informed the veteran that 
his claim of entitlement to reimbursement of medical expenses 
incurred as a result of treatment from D.G. in October 1997 
was denied.  The MAS advised the veteran that the authorizing 
physician had found that the veteran's condition did not 
prevent him from seeking a VA facility that was available, 
which, on this occasion, was noted to be the Santa Rosa VA 
Clinic.  In a February 1998 clinical note, the authorizing 
physician indicated that the veteran had the Santa Rosa VA 
Clinic, which was capable of meeting his medical and mental 
health needs, available to him.  

The record reflects that the veteran subsequently perfected a 
timely appeal regarding the MAS's February 1998 letter.  In 
numerous statements submitted since that decision, the 
veteran has continued to express disagreement the denial of 
all of his reimbursement claims.  He has also reiterated his 
contention that the VAMC in San Francisco and the VA system 
in general was not available to him because going to a VA 
facility would only aggravate his PTSD and heart condition.

Thereafter, the veteran submitted a May 1998 letter from Dr. 
J.H., a private physician from whom he received treatment for 
several disabilities.  In her letter, Dr. J.H. indicated that 
the veteran needed to receive health care outside of VA.  The 
physician indicated that the veteran's medical and 
psychological problems were stress related, and that having 
to work with VA increased his stress.

Analysis

In a claim for reimbursement of medical expenses, there are 
two basic issues which must be addressed.  First, the Board 
must determine whether the services for which payment is 
sought were authorized by VA.  Secondly, if it is found that 
there was no such authorization, the Board must make a 
determination as whether the veteran is eligible for payment 
or reimbursement for services not previously authorized under 
the provisions of 38 U.S.C.A. §§ 1710 or 1728.  See Hennessey 
v. Brown, 7 Vet. App. 143, 148 (1994).

As will be discussed in greater detail below, the record 
reflects that the veteran did request prior authorization 
from VA regarding several of the periods of treatment at 
issue.  It appears that in each situation, authorization for 
the sought after treatment was denied by the authorizing VA 
physician, and the veteran subsequently pursued claims for 
reimbursement of the expenses for the requested treatment, 
which were also denied.  The veteran has continued to express 
disagreement with both the initial decision to deny 
authorization for the requested treatment, as well as the 
later decisions to deny reimbursement for such treatment.  As 
such, the Board will initially review those situations in 
which the veteran did submit a claim for authorization prior 
to receiving treatment.  The Board will then proceed to 
review the subsequent decisions to deny reimbursement for the 
expenses incurred from each treatment episode.

Prior Authorization; 38 U.S.C.A. § 1703

i.  Pertinent law and regulations

At the outset of its discussion, the Board notes that in an 
August 1995 rating decision, the RO found that the veteran 
was totally and permanently disabled as a result of his 
service-connected PTSD, effective March 1992.  Thus, the 
veteran would be eligible to receive authorization for care 
from non-VA facilities for any disability as of March 1992 if 
(1) VA facilities are found to be geographically inaccessible 
to the veteran, or (2) VA facilities were not capable of 
furnishing the care of services required by the veteran.  
38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.52.

The law provides that in connection with its statutory 
obligation to provide medical services to veterans, VA may 
contract for private hospital care in certain limited 
circumstances, including cases where a medical emergency 
exists.  Pursuant to 38 U.S.C.A. § 1703(a), the Secretary may 
contract with non-VA facilities in order to furnish medical 
care and services, either on a group or an individual basis, 
for any disability of a veteran who has been a total 
disability permanent in nature from a service-connected 
disability.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.52 (1999).  
Such a contract is permitted only when VA facilities are 
found to be incapable of furnishing economical hospital care 
or medical services because (1) the VA facility is found to 
be geographically inaccessible to the veteran, or (2) the VA 
facility is not capable of furnishing the care of services 
required by the veteran.  38 U.S.C.A. § 1703(a); 38 C.F.R. 
§ 17.52.

Pursuant to 38 U.S.C.A. § 1703(a), when VA facilities are not 
capable of furnishing the care or services required, the 
Secretary, as authorized in 38 U.S.C.A. § 1710, may also 
contract with non-VA facilities in order to furnish hospital 
care or medical services for the treatment of medical 
emergencies which pose a serious threat to the life or health 
of a veteran receiving medical services in a VA facility 
until such time following the furnishing of care in the non-
VA facility as the veteran can be safely transferred to a VA 
facility.  38 U.S.C. § 1703(a)(3) (West 1991); 38 C.F.R. § 
17.52 (1999) (formerly 38 C.F.R. § 17.50b).  

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (1999) [formerly 38 C.F.R. § 17.50d].  See Malone v. 
Gober, 10 Vet. App. 539, 541 (1997); see also VA O.G.C. Prec. 
Op. 1-95 at 9 (Mar. 31, 1995) ["Authorization in advance is 
essential to any determination as to whether the Department 
is or is not going to furnish the contract care."].  In the 
case of an emergency that existed at the time of admission, 
an authorization may be deemed a prior authorization if an 
application is made to the VA within 72 hours after the hour 
of admission.  38 C.F.R. § 17.54 (1999).

ii.  Discussion

Authorization for treatment received for a bladder tumor 
between April 17, 1996 and May 3, 1996.

Initially, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
care that the veteran received for the periods of treatment 
discussed above.  See 38 U.S.C.A. § 1703(a); see also 38 
C.F.R. § 17.54, discussed in the paragraph above.  This is a 
factual, not a medical, determination.  See Similes v. Brown, 
5 Vet. App. 555 (1994).

With respect to the treatment the veteran received for his 
bladder condition between April 17, 1996 and May 3, 1996, the 
Board notes that the veteran has essentially contended that 
he did request authorization from VA prior to receiving 
treatment for this disability on these dates.  However, the 
record reflects that the a request for authorization was not 
received until April 23, 1996 and pertained to the surgery 
that the veteran was to undergo on April 25, 1996.  This 
claim for authorization for fee-basis treatment was denied by 
MAS, and the veteran subsequently pursued his claim for 
reimbursement of the expenses for that treatment.

Nevertheless, even assuming that the veteran did submit a 
claim for authorization prior to receiving treatment on April 
17, 1996, as will be explained below, he was ineligible to 
receive authorization for any of the treatment received for 
his bladder tumor between April 17, 1996 and May 3, 1996 
because a VA facility was geographically accessible to the 
veteran and the VA facility was capable of furnishing the 
care of services required at that time.

The record reflects that throughout 1996, the veteran listed 
his place of residence as San Rafael, California, which is 
located in the vicinity of San Francisco.  The Board finds 
that the VAMC in San Francisco was geographically available 
to him at that time.  In support of this conclusion is the 
fact that the record reflects that the private physicians and 
facilities from which the veteran received treatment between 
April 17, 1996 and May 3, 1996, were also located within the 
city of San Francisco, evidently without transportation 
problems.  The VAMC in San Francisco cannot be considered 
geographically inaccessible when the private facilities the 
veteran received treatment from were also in San Francisco 
and required a similar degree of travel on his part.  
Moreover, the veteran does not appear to contend otherwise.  
Rather, his contentions revolve around difficulties he 
experiences with the VA medical system, which according to 
him have left him unwilling to use VA facilities.

Furthermore, in denying the veteran's authorization claim, 
the authorizing VA physician specifically determined that the 
facilities at the VAMC in San Francisco were capable of 
providing the care and services he required for his bladder 
tumor, including the surgery he underwent on April 25, 1996.    
Thus, the veteran also fails to meet the second requirement 
for authorization, that VA facilities be incapable of 
rendering the care or services needed.

The veteran does not appear to contend otherwise, in the 
sense that he does not dispute that medical procedures 
related to his bladder cancer can be performed at Fort Miley.  
As noted above, as the Board understands his arguments he 
refuses to be treated by any part of the VA medical system 
because of past problems, although evidently not with respect 
to urology problems.  

In essence, it appears that the veteran chose to receive care 
from a private physician during this period over going to the 
VAMC in San Francisco, which was equally accessible and was 
capable of providing the care and services required.  While 
the veteran is always free to choose any other form of 
medical care over VA care, the law only permits VA to 
authorize payment for such care under the limited 
circumstances described above.  In other words, although a 
veteran may choose to receive medical care from whoever he 
desires, with respect to payment for such care it is the 
decision of VA, based on the regulations described above.

The Board has considered the veteran's assertion that VA 
facilities were not capable of providing the care and 
services for required his bladder condition because going to 
any facility would only aggravate his service-connected PTSD 
and heart condition.  It is now well-established that the 
veteran, as a layperson without the benefit of medical 
training, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight. 
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  

However, in support of this assertion, the veteran has also 
submitted statements from various private physicians, who 
found that requiring the veteran to go to a VA facility would 
aggravate his service-connected PTSD as well as such health 
problems as his heart disease.  The Board, for reasons which 
will be expressed immediately below, believes that it is 
without jurisdiction to determine medical matters such as the 
appropriateness of VA treatment.
  
The Board's appellate jurisdiction extends to questions of 
eligibility for hospitalization.  However, medical 
determinations, such as determinations of the need for and 
appropriateness of specific types of medical care and 
treatment for an individual, are not adjudicative matters and 
are beyond the Board's jurisdiction.  See 38 C.F.R. § 20.101 
(1999).  

The Board observes that in Meakin v. West, 11, Vet. App. 183 
(1998), the United States Court of Veterans Appeals for 
Veterans Claims (Court) held that a determination relative to 
a claimant's eligibility to authorization for non-VA medical 
care was a matter within the Board's jurisdiction.  In 
Meakin, the Court held that in determining whether a claimant 
would be entitled to non-VA outpatient medical care, it must 
be established not only that the applicant is a veteran and 
that he seeks treatment for a service-connected disability, 
but also that VA facilities are either (1) geographically 
inaccessible, or (2) not capable of providing the care or 
services that the veteran requires.  With regard to the 
latter, the Court held that the determination of whether a VA 
facility was capable of furnishing specific care or services 
did not involve a medical determination, unlike the question 
of the "need for and appropriateness of specific types of 
medical care and treatment," which as noted above is not 
within the jurisdiction of the Board under 38 C.F.R. § 
20.101. 

The Court in Meakin held that an administrative determination 
must first be obtained under 38 U.S.C.A. § 1703 as to what 
specific types of care, services, or treatment are required 
before a decision can be made as to whether a VA facility can 
provide those services.  The Court further held that under 
the plain meaning of 38 U.S.C.A. § 1703(a), the issue of 
authorization for fee basis medical treatment; (i.e., whether 
a contract should be let), did not arise until it is shown 
that VA facilities were geographically inaccessible or 
incapable of providing the required medical care.  See Meakin 
v. West, 11, Vet. App. 183 (1998).

Thus, the Court in Meakin held that a determination of 
whether a VA facility was capable of furnishing specific care 
or services is a question of eligibility, and does not 
involve a medical determination.  The Court held that an 
administrative determination must first be obtained under 
38 U.S.C.A. § 1703 as to what specific types of care, 
services, or treatment are required before a decision can be 
made as to whether a VA facility can provide those services.  

The evidence in this case includes the opinion of the 
authorizing VA physician, who considered the medical evidence 
of record, and indicated that the VAMC was capable of 
providing the care or services that the veteran required for 
his bladder condition.  There is no medical evidence to the 
effect that VA was incapable of providing the services and 
care necessary for such treatment, and the veteran does not 
appear to so contend.  Thus, the Board concludes that the 
veteran was not eligible to receive authorization for private 
treatment for his bladder tumor because the VAMC in San 
Francisco was capable of providing the surgery and other 
treatment required for this condition between April 17, 1996 
and May 3, 1996.

Meakin stands for the proposition that the question of 
whether particular VA care is medically appropriate is a 
medical determination which not within the jurisdiction  
Of the Board as an adjudicative body.  Put in other words, it 
is not within the Board's authority to determine that the 
veteran's health may or may not suffer if he receives VA 
medical care.  Such determination is for health care 
providers.  See 38 C.F.R. § 20.101 (1999); see also Zimick v. 
West, 11 Vet. App. 45, 48 (1998) [specific medical 
determinations as to appropriate medical treatment are not 
adjudicative matters over which the Board has jurisdiction]; 
cf. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [Board 
may not rely on its own unsubstantiated medical opinion].

The Board is aware of the veteran's contention that going to 
VA for medical treatment would be extremely difficult for him 
emotionally and even physically because of past conflicts 
with the VA medical system.  However, under the law and 
regulation, this difficulty does not constitute a reason for 
the granting of non-VA treatment for his bladder tumor when a 
VA facility was available, as it deals not with the question 
of the capability of the VA facility to provide care for his 
bladder condition, but rather, with the "need for and 
appropriateness of specific types of medical care and 
treatment," as contemplated by 38 C.F.R. § 20.101. 

Accordingly, for the above reasons and bases, it must be 
concluded that the  preponderance of the evidence is against 
the veteran's claim for fee-basis care for his bladder 
condition between April 17, 1996 and May 3, 1996.  See 38 
U.S.C.A. §§ 1701, 1703, 1710; 38 C.F.R. § 17.52.  The 
benefits sought on appeal are accordingly denied.  

Authorization for treatment received for treatment received 
for a stroke between June 11, 1996 and June 14, 1996, and for 
treatment received from Dr. M. and the Bio-Clinical Research 
Lab between July 10, 1996 and December 6, 1996.

The record reveals that the veteran requested prior 
authorization for the above-mentioned treatment, which was 
denied by MAS.  As noted above, authorization for non-VA care 
is permitted only when VA facilities are found to be 
incapable of furnishing economical hospital care or medical 
services because (1) the VA facility is found to be 
geographically inaccessible to the veteran, or (2) the VA 
facility is not capable of furnishing the care of services 
required by the veteran.  38 U.S.C.A. § 1703(a); 38 C.F.R. 
§ 17.52.

With respect to geographic accessibility, the record reflects 
that the non-VA physicians and facilities from whom the 
veteran received treatment between June 11, 1996 and June 14, 
1996 and between July 10, 1996 and December 6, 1996 were all 
located within the city of San Francisco.  The Board finds 
that the VAMC in San Francisco was geographically accessible 
for the same reasons as discussed above: San Francisco is 
close to the veteran's residence and because the private 
facilities where the veteran received treatment were also in 
San Francisco, and, thus, required a similar degree of travel 
on his part.  The veteran does no appear to contend 
other wise.

Furthermore, the Board notes that the authorizing VA 
physician reviewed the records from this period, and 
determined that the VAMC in San Francisco was capable of 
providing the care and services required by the veteran for 
his various medical conditions.  

With respect to the treatment received during this period, 
the veteran has reiterated his assertion that VA facilities 
were not capable of providing the care and services for 
required because going to any facility would only aggravate 
his service-connected PTSD and heart condition.  However, as 
discussed above, this assertion goes to the "need for and 
appropriateness of specific types of medical care and 
treatment," as contemplated by 38 C.F.R. § 20.101, and is 
beyond the Board's jurisdiction.  

The authorizing VA physician indicated that the VAMC in San 
Francisco was capable of providing the care or services that 
the veteran required for the medical conditions for which he 
was treated from June 11, 1996 to June 14, 1996, and from 
July 10, 1996 to December 6, 1996.  There is no medical 
evidence to the effect that the VA facility was not capable 
of providing such treatment.  Thus, the Board concludes that 
the veteran was not eligible to receive authorization for 
private treatment for his various medical conditions between 
June 11, 1996 and June 14, 1996 and between July 10, 1996 and 
December 6, 1996 on the basis that a VA facility was not 
capable of providing such treatment.

The Board additionally notes that the veteran has referred to 
the treatment he received between June 11, 1996 and June 14, 
1996 as being emergency treatment because it was the result 
of a stroke he suffered on June 10, 1996.  He appears to be 
asserting that he should have been entitled to authorization 
pursuant to 38 U.S.C.A. § 1703(a)(3), which allows 
authorization for non-VA care nother physician.  
In addition, the physician at St. Mary's specifically 
indicated that the veteran was not being admitted on June 
12th as an emergency, but rather on a referral from another 
physician.  Thus, the Board believes that the record is clear 
that these admissions, while obviously of great importance to 
the veteran, were not under emergency circumstances.

Further, even if it were assumed that all of the treatment 
received from June 11, 1996 to June 14, 1996 constituted 
treatment for a medical emergency, the Board notes that the 
provisions of 38 U.S.C.A. § 1703(a) still require that a VA 
facility be either geographical inaccessible or unable to 
provide the required treatment.  As noted above, the 
physicians who treated the veteran during this period were 
all located in San Francisco.  Thus, the VAMC was just as 
accessible to him for treatment.  In fact, it appears that 
the physician at St. Mary's advised the veteran that the VAMC 
in San Francisco had an excellent neurological department and 
was capable of providing the needed care.  The veteran, 
however, indicated that he did not wish to go to the VAMC 
because of his PTSD.  

In short, the Board finds that the provisions of 38 U.S.C.A. 
§ 1703(a)(3) would not afford the veteran authorization for 
non-VA care in regard to treatment he received from June 11, 
1996 to June 14, 1996.  [As will be discussed below, however, 
the Board does concede that the treatment the veteran 
received on June 10, 1996, the day of his actual stroke, did 
constitute emergency treatment, and that a VA facility was 
not geographically accessible at that time.]

Accordingly, for the above reasons and bases, it must be 
concluded that the  preponderance of the evidence is against 
the veteran's claims of entitlement to reimbursement for non-
VA care for treatment received between June 11, 1996 and June 
14, 1996 and between July 10, 1996 and December 6, 1996.  See 
38 U.S.C.A. §§ 1701, 1703, 1710; 38 C.F.R. § 17.52.  

Authorization for treatment received on June 10, 1996 in the 
amount of $63.00.

The record reflects that the veteran was treated by Dr. D. on 
June 10, 1996 after experiencing a sudden loss of vision in 
his right eye and pain in his left eye, which was later 
diagnosed as a stroke.  The record also reflects that Dr. D. 
is located in San Rafael, the same town as the veteran, and 
that the physician accepted the veteran "as an emergency".  
The veteran submitted a claim for authorization of such 
treatment on June 13, 1996.

Although the request for authorizing submitted on June 13th 
was not received by VA prior to the veteran obtaining such 
treatment, the Board notes that there is an exception to the 
general requirement that authorization be obtained advance 
when an emergency existed at the time of admission.  In such 
a situation,, an authorization may be deemed a prior 
authorization if an application is made to the VA within 72 
hours after the hour of admission.  38 C.F.R. § 17.54 (1999).  
Such appears to be the case here, as the veteran obtained 
treatment on June 10th and submitted a claim for 
authorization on June 13th.

As noted above, the veteran went to see Dr. D. on June 10th 
after experiencing a sudden loss of vision in his right eye 
and pain in his left eye.  Upon his arrival, Dr. D. accepted 
the veteran "as an emergency".  Shortly thereafter, it was 
determined that the veteran had likely suffered a stroke.  
Under these circumstances, and in light of the finding of 
Dr. D., the Board believes that the treatment provided on 
June 10, 1996 constituted treatment for a medical emergency 
as defined by 38 U.S.C.A. § 1703(a)(3).

Furthermore, the record reflects that the Dr. D.'s office is 
located in the same town as the veteran's, and that it is 
thus of significantly closer distance that the VAMC in San 
Francisco, or to any other available facility noted in the 
record.  Under the circumstances, which the veteran's 
physician felt constituted a medical emergency, the Board 
believes that a VA facility could not be considered 
geographically accessible to the veteran.  Therefore, the 
Board finds that the veteran has met the criteria for 
authorization of non-VA treatment on June 10, 1996.  See 
38 U.S.C.A. § 1703(a)(3).

The Board does not believe this finding to be inconsistent 
with its denial of authorization for treatment received 
between June 11, 1996 and June 14, 1996.  As noted above, 
although the veteran has asserted that the June 11 and June 
14 treatment was for a medical emergency, the record reflects 
that the veteran was able to travel from his residence to San 
Francisco for treatment.  Thus, it could not be said that the 
San Francisco VAMC was not geographically inaccessible to him 
on those days.  With respect to the treatment on June 10th, 
on the other hand, it appears that the veteran had just 
suffered a stroke with loss of eyesight, that the veteran's 
physician characterized his admission as being an emergency, 
and that the veteran sought immediate treatment in his own 
city of San Rafael rather than traveling to San Francisco.  
Under such circumstances, which entailed a medical emergency 
which left the veteran in no condition to drive himself 
anywhere or to travel any distance, the Board believes that 
the weight of the evidence supports the conclusion that VAMC 
in San Francisco was geographically inaccessible at that 
specific time.

The Board recognizes that 38 U.S.C.A. § 1703 allows for 
authorization for non-VA treatment of a medical emergency 
only until such time as the veteran can be safely transferred 
to a VA facility.  In this instance, it appears that the 
veteran was released from Dr. D.'s office only an hour after 
having been admitted for such treatment.  In such a 
situation, in which it appears that the veteran was admitted 
for emergency treatment and was released to home only an hour 
later, it would be unreasonable for VA to expect the veteran 
to be transferred to a VA facility.  It appears that the 
veteran was only treated for such a period as was necessary 
to determine the severity of his condition, and was then 
quickly released, thus making his transfer to a VA facility 
unnecessary.

Accordingly, the Board finds that the veteran has met the 
criteria for authorization for non-VA treatment received on 
June 10, 1996 in the amount of $63.00.  See 38 U.S.C.A. 
§ 1703(a)(3).  As a consequence, because the Board has 
determined that the veteran should have been granted 
authorization for this treatment, the Board finds that there 
is no need to address the issue of reimbursement for these 
expenses.

Authorization for treatment received for treatment received 
from October 2, 1997 to October 28, 1997 from D.G., and on 
May 14, 1996 at Kaiser Permanente.

The Board notes that there is no indication in the record 
that the veteran sought prior authorization for the treatment 
he received from D.G. in October 1997.  Rather, it appears 
that VA first learned of this treatment when D.G. submitted a 
letter directly to VA in January 1998, over two months later.  
Similarly, the veteran did not submit a claim for payment of 
his treatment on May 14, 1997 at Kaiser Permanente until the 
following month.  Thus, as the veteran did not file a claim 
for prior authorization for this treatment, the Board finds 
that there is no need to discuss the issue of prior 
authorization under 38 U.S.C.A. § 1703(a) with respect to 
this treatment.  

The Board notes that the veteran has indicated that he spoke 
to a nurse at the VAMC prior to going to Kaiser Permanente on 
May 14, 1997, and that she concurred with his private 
physician's advice to go to the emergency room. The Board has 
considered whether this instruction should be considered 
prior authorization for private emergency care.  However, it 
is now well-established the advice from a VAMC staff member 
to seek immediate treatment at a private facility does not 
constitute proper authorization under 38 U.S.C.A. § 1703.  In 
Smith (Thomas) v. Derwinski, 2 Vet. App. 378 (1992), the 
Court notes that there are specific formalities which must be 
complied under 38 U.S.C.A. § 1703 and 38 C.F.R. § 17.54 in 
order proper authorization from VA was not obtained.  In 
addition, such authorization can only be obtained from an 
appropriate authority, namely the VAMC director or a VA 
clinic director.  See O.G.C. Concl. Op. 1-95, (January 12, 
1995).  As previously indicated, on the basis of the evidence 
of record, there is no suggestion that a decision to 
authorize the veteran's emergent medical care at Kaiser 
Permanente on May 14, 1997 was requested or received.

To restate, the Board notes that with the exception of the 
treatment received on June 10, 1996 in the amount of $63.00, 
it has determined that the veteran either did not apply for 
prior authorization or did not warrant prior authorization 
for the various instances of treatment for which he was 
seeking reimbursement.  Therefore, Board must now make a 
determination as to whether the veteran is eligible for 
payment or reimbursement for services not previously 
authorized under the provisions of 38 U.S.C.A. §§ 1710 or 
1728.

Eligibility for payment of private medical expenses under the 
provisions of 38 U.S.C.A. § 1728.

i.  Pertinent law and regulations

Pursuant to 38 U.S.C. § 1728, the Secretary 'may, under such 
regulations as the Secretary shall prescribe, reimburse . . . 
for the reasonable value of such care or services . . . for 
which such veterans have made payment.'"  Malone, 10 Vet. 
App. at 541, quoting 38 U.S.C.A. § 1728(a).  In any case 
where reimbursement would be in order for the veteran under 
section 1728(a), "the Secretary may, in lieu of reimbursing 
such veteran, make payment of the reasonable value of care or 
services directly . . . to the hospital or other health 
facility furnishing the care or services.  38 U.S.C.A. 
§ 1728(b) (West 1991).

Such reimbursement is available only where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non-service-connected disability associated with 
and held to be aggravating a service- connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or (D) for any illness, injury, or dental 
condition ies were not feasibly available, and 
an attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  38 U.S.C.A. § 1728(a) 
(West 1991); 38 C.F.R. § 17.120 (1999) [formerly 38 C.F.R. 
§ 17.80].

The Court has observed that given the use by Congress of the 
conjunctive "and" in the statute "all three statutory 
requirements would have to be met before reimbursement could 
be authorized."  Malone, 10 Vet. App. at 542, citing Cotton 
v. Brown, 7 Vet. App. 325, 327 (1995); Hayes, 6 Vet. App. 66 
(1993); H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The 
proposed provision a]uthorizes reimbursement of certain 
veterans who have service-connected disabilities, under 
limited circumstances, for reasonable value of hospital care 
or medical services . . . from sources other than the VA.  
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

The provisions of 38 C.F.R. § 17.53, also for application, 
state that a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52, 17.53 (1999).  No reimbursement or 
payment of services not previously authorized will be made 
when such treatment was procured through private sources in 
preference to available Government facilities.  38 C.F.R. § 
17.130 (1999).

ii.  Discussion

The Board notes that the veteran is rated 100 percent 
disabled as a result of his service-connected PTSD.  Thus, he 
has met the second requirement for reimbursement of medical 
expenses under 38 U.S.C.A. § 1728.  However, the Court has 
held that all three statutory requirements must be met before 
reimbursement could be authorized.  See Malone, 10 Vet. App. 
at 542.  Thus, the Board must still determine if (1) the 
claimed care or services were rendered in a medical emergency 
of such nature that delay would have been hazardous to life 
or health; and (2) whether VA or other Federal facilities 
were not feasibly available, and that an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 
[formerly 38 C.F.R. § 17.80].

Reimbursement for medical expenses incurred between June 10, 
1996 and June 14, 1996 in the amounts of $1,130.00, $220.00, 
$260.00, $6,786.21, and $1,150.00; between July 10, 1996 and 
December 6, 1996 in the amounts of $1,360.00 and $483.00;and 
between October 2, 1997 and October 28, 1997 in the amount of 
$350.00.

With respect to condition (1) under 38 U.S.C.A. § 1728 [a 
medical emergency which threatens life or health], the Board 
notes that the evidence does not show, and the veteran does 
not contend, that the treatment he received between July 10, 
1996 and December 6, 1996, or between October 2, 1997 and 
October 28, 1997 constituted a medical emergency.  In fact, 
it appears from Dr. M.'s statements that between July 10, 
1996 and December 6, 1996 she was merely providing regular 
outpatient treatment for the veteran's various service-
connected and nonservice-connected disabilities.  Similarly, 
D.G. has indicated that between October 2, 1997 and October 
28, 1997 she provided counseling for the veteran.  Although 
she has referred to a "crisis" in the veteran's life at 
that time, and that he needed immediate attention, she 
explained that this was due to the fact that the he needed 
counseling for various stressors in his life, such as having 
been to appear before an Administrative Law Judge for the 
Social Security Administration.  D.G. gave no indication that 
the veteran had experienced a medical emergency on any of the 
days she treated him that were of such nature that delay 
would have been hazardous to his life or health.

As discussed above, the veteran has referred to the treatment 
he received between June 11, 1996 and June 14, 1996 as being 
emergency treatment because he was receiving treatment for 
the stroke he suffered on June 10, 1996.  However, as 
discussed in detail above, the record does not show that the 
circumstances of the treatment received on these dates 
constituted a medical emergency of such nature that delay 
would have been hazardous to his life or health.  Rather, the 
record reflects that the veteran went to see Dr. F. on June 
11th merely as a referral, and that he took the time to 
travel from his home in San Rafael to the neighboring city of 
San Francisco in order to see Dr. F.   In addition, the 
physician at St. Mary's specifically indicated that the 
veteran was not being admitted on June 12th as an emergency, 
but rather on a referral from another physician.  Thus, the 
Board believes that the record is clear that these 
admissions, while obviously of great importance to the 
veteran, were not under emergency circumstances.

With respect to all of these episodes of treatment, the 
veteran has also contended that he has met the requirement of 
a medical emergency in the sense that there mere act of 
obtaining services from VA would be hazardous to his health 
because it would severely aggravate his service-connected 
PTSD and heart condition.  In support of this condition, the 
veteran has submitted various statements from his private 
physicians in which they indicate that to obtain treatment 
from VA would aggravate his service-connected PTSD, which 
would, in turn, aggravate his physical disabilities.

However, the Board believes that this is not the specific 
sort of emergency that is defined in 38 U.S.C.A. 
§ 1728(a)(1).  Rather, the Board notes that the language of 
that provisions reads "a medical emergency of such nature 
that delay would have been hazardous to life or health" 
[emphasis added].  The Board believes that the use of the 
word "delay" demonstrates that the term "medical 
emergency" is meant to refer to an immediate medical problem 
which is causing the veteran to seek treatment.  Thus, any 
"delay" in seeking treatment would be "hazardous to life 
or health" of the veteran.  As noted above, the treatment 
received by the veteran on these dates appears to have merely 
been regular outpatient medical treatment.  There is no 
indication that any of this treatment was received under the 
circumstances of a medical emergency of such nature that 
delay would have been hazardous to life or health.

The Board is sympathetic to the veteran's argument that 
receiving treatment from VA would cause him great difficulty, 
so he is compelled to use non VA health care providers.  
However, this difficulty cannot not translate routine care 
into a medical emergency.  Pertinent regulations do not 
permit reimbursement or payment of services not previously 
authorized when such treatment was procured through private 
sources in preference to available Government facilities.  38 
C.F.R. § 17.130.

With respect to condition (2) under 38 U.S.C.A. § 1728 [VA or 
other Federal facilities were not feasibly available], the 
Board again notes that the treatment received by the veteran 
all of the above-mentioned dates was obtained within the city 
of San Francisco.  The Board has already discussed at length 
that the veteran lived in the neighboring city of San Rafael 
and that he had to travel to San Francisco to obtain 
treatment from the non-VA physicians, evidently without any 
particular problems.  Thus, because of the similar distance 
involved, the veteran could have just as easily have gone to 
the VAMC in order to obtain treatment rather than to these 
private physicians.  In addition, the authorizing VA 
physician has indicated that the VA Clinic in Santa Rosa 
could also have provided the veteran with the necessary care 
for his service-connected PTSD.  There is nothing in the 
record regarding the urgency of the veteran's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to private facilities in favor of the 
VAMC located in San Francisco or the VA clinic in Santa Rosa.  
Therefore, the Board finds that VA medical treatment 
facilities were was feasibly available to the veteran during 
this period.

Accordingly, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to reimbursement for 
private medical expenses incurred between  June 10, 1996 and 
June 14, 1996 in the amounts of $1,130.00, $220.00, $260.00, 
$6,786.21, and $1,150.00; between July 10, 1996 and December 
6, 1996 in the amounts of $1,360.00 and $483.00;and between 
October 2, 1997 and October 28, 1997 in the amount of 
$350.00.  Thus, the benefits sought on appeal are denied.

Reimbursement for medical expenses incurred between April 17, 
1996 and May 3, 1996 in the amounts of $282.00, $287.00, 
$150.00, $1,830.92, $638.00, and $1,988.00.

With respect to both conditions (1) [medical emergency] and 
(2) [government facilities were not available] under 
38 U.S.C.A. § 1728, the Board finds that the evidence does 
not show that the treatment he received between April 17, 
1996 and May 3, 1996 for his bladder tumor was for a medical 
emergency or that a VA facility was not feasibly available.  
Rather, it appears that on April 17, 1996, the veteran 
traveled to San Francisco to see Dr. L.B. about his history 
of hematuria.  Two days later, he returned to undergo a 
cystoscopy, which revealed the presence of a tumor.  
According to Dr. L.B., he then advised the veteran to have a 
resection of the tumor "at his earliest possible 
convenience".  The veteran was then admitted to the Mt. Zion 
Medical Center in San Francisco several days later, where he 
underwent a resection of his bladder tumor.  He then 
apparently received follow-up treatment from Dr. L.B. on May 
3, 1996.

In essence, the record again reflects that the veteran 
traveled to San Francisco for treatment, and chose to obtain 
that treatment from private physicians rather than going to 
the VAMC for assistance.  In addition, there is no indication 
that any of this treatment was under emergency circumstances.  
Rather, the veteran's primary physician during this period, 
Dr. L.B., indicated that the veteran should undergo a 
resection of the tumor "at his earliest possible 
convenience" which although conveying some sense of urgency 
hardly implies a medical emergency.  Thus, while the Board 
recognizes that this treatment was urgent, the Board must 
conclude that this treatment was not for a medical emergency 
of such nature that delay would have been hazardous to his 
life or health, and that it was feasibly available to the 
veteran to obtain the needed treatment during this period 
from a VA facility.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
reimbursement for private medical expenses incurred between 
April 17, 1996 and May 3, 1996 in the amounts of $282.00, 
$287.00, $150.00, $1,830.92, $638.00, and $1,988.00.

Reimbursement for medical expenses incurred on May 14, 1996 
in the amount of $424.00.

On May 14, 1996, the veteran was admitted to the emergency 
room of Kaiser Permanente in San Rafael after experiencing 
hematuria.  He reportedly went there upon the advice of Dr. 
L.B., the private physician who performed his resection on 
April 25, 1996, who told him to go to the nearest emergency 
room immediately.

Under these circumstances, the Board believes that the 
treatment received by the veteran on May 14, 1996 did 
constitute treatment for a medical emergency of such nature 
that delay might have been hazardous health.  The Board basis 
this conclusion on the advise of the veteran's own physician, 
who had performed surgery for the veteran's bladder tumor 
only two weeks before, and concluded that the veteran should 
seek immediate care.  Furthermore, the Board concludes that a 
VA facilities was not feasibly available to the veteran at 
that time in order for him to obtain the needed treatment.

The Board recognizes that it was determined at Kaiser 
Permanente that the veteran's health was apparently not in 
immediate danger.  The Board also recognizes that 
reimbursement would not be warranted if it was found that the 
veteran could have been transferred to a VA facility once it 
was determined that he was not in need of emergency care and 
that his condition was stable.  However, it appears that the 
veteran was only kept at Kaiser Permanente only long enough 
to determine that his condition was stable, and that he was 
then almost immediately released to home.  Under such 
circumstances, the Board believes that it would have been 
impractical for the private facility to send the veteran to a 
VA facility when it was quickly determined that he was stable 
enough to go home.  In addition, although it was quickly 
found that his health was not in immediate danger, the Board 
notes that the veteran did go there under the advise of his 
private physician, who told him to immediately obtain care 
for what was believed to be post-surgical bleeding.  Under 
these circumstances, the Board believes this treatment was 
obtained for a medical emergency of such nature that it 
appeared that any delay might have been hazardous to his 
health.

Accordingly, the Board finds that the weight of the evidence 
supports the reimbursement of $424.00 for treatment obtained 
at Kaiser Permanente on May 14, 1996.  Thus, that benefit 
sought on appeal is granted.


ORDER

The claims of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred between April 17, 1996 
and May 3, 1996; June 11, 1996 and June 14, 1996; July 10, 
1996 to December 6, 1996; October 2, 1997 and October 28, 
1997 are denied.

The claim of entitlement to payment or reimbursement of the 
private medical expenses incurred on June 10, 1996 in the 
amount of $63.00 is granted.

The claim of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred on May 14, 1996 in the 
amount of $424.00 is granted.


REMAND

In its August 1999 remand, the Board characterized one of the 
issues on appeal as a claim of entitlement to non-VA (fee 
basis) care.  Although it is unclear from a reading of that 
remand, the Board apparently determined at that time that the 
veteran was seeking entitlement to ongoing non-VA care for 
his various service-connected disabilities.  However, 
although it was not apparent at the time of the Board's 
remand, it appears that, based upon statements submitted by 
both the veteran and his representative, MAS granted the 
veteran's claim of entitlement to fee basis care for his 
various service-connected and nonservice-connected 
disabilities in November 1996.  In the absence of any 
evidence to the contrary, the Board finds that the MAS's 
decision to grant ongoing fee basis care represented a full 
grant of the benefit sought. 

However, in an October 1999 statement, the veteran indicated 
that MAS had recently revoked his entitlement to fee basis 
care in a September 1999 decision.  During his June 2000 
hearing, the veteran testified that he had recently submitted 
a Notice of Disagreement regarding this decision, and that 
the MAS had yet to submit a Statement of the Case.  

The Board concludes that the revocation of the veteran's fee 
basis status in 1999 constitutes an issue separate and 
distinct from the previous issue of denial of fee basis 
status, which was resolved in 1996.  Accordingly, this new 
issue must be the subject of a separate appeal procedure.    

The Court has held that the filing of a Notice of 
Disagreement initiates the appeal process and the failure of 
the agency of original jurisdiction (AOJ) to issue a 
statement of the case is a procedural defect requiring a 
remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see 
also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED for the following 
actions:

After verifying that a Notice of 
Disagreement has been filed as to the 
issue, a Statement of the Case should be 
sent to the veteran and to his 
representative regarding the issue of his 
entitlement to ongoing VA fee basis care.  
All pertinent law and VA regulations 
should be set forth.  The veteran should 
be provided the opportunity to perfect a 
timely Substantive Appeal (VA Form 9) 
with respect to that issue.  Thereafter, 
if the determination as to this issue is 
adverse to the veteran, the case should 
be returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.




		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 36 -


- 1 -


